IN THE UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT

                      _____________________

                            No. 91-4890
                         Summary Calendar
                      _____________________


     CHARLES H. GUILLORY, Owner,
     obo THE STRATOS MODEL 274FS, and
     UNDERWRITERS OF LLOYDS OF LONDON,

                                     Plaintiffs-Appellants,

                                versus

     OUTBOARD MOTOR CORP., ET AL.,

                                     Defendants,

     CONNIE DESHOTELS, Etc. and POLICE
     JURY EVANGELINE PARISH,

                                     Defendants-Appellees.

     _______________________________________________________

         Appeal from the United States District Court for
                 the Western District of Louisiana
     _______________________________________________________
                          (March 23, 1992)

Before REAVLEY, HIGGINBOTHAM and BARKSDALE, Circuit Judges.

PER CURIAM:

     Charles Guillory brought this complaint for exoneration from

or limitation of liability under the Limitation of Liability Act,

46 U.S.C. App. §§ 181 et seq.    The potential liability arises out

of a incident that occurred when Guillory was operating his bass

boat on the waters of Crooked Creek Reservoir in Louisiana.    The

district court dismissed the case for lack of subject matter
jurisdiction because Crooked Creek Reservoir is not a navigable

waterway.    We agree.

       The Crooked Creek Reservoir is located in Evangeline Parish,

Louisiana, and was created for recreation and flood control by a

dam constructed between Crooked Creek and Bayou Nezbique.

Crooked Creek is located entirely within Evangeline Parish and

the state of Louisiana.     Vessels cannot access Bayou Nezbique

because of the dam.      Nor can they travel interstate to the waters

of Crooked Creek.     Even before construction of the dam, Crooked

Creek was so shallow in depth and overgrown by brush that it was

difficult, if not impossible, for any vessel to travel across its

waters.

       The Limitation of Liability Act does not confer jurisdiction

upon federal courts.     That must come from our admiralty

jurisdiction under U.S. CONST. art. III, § 2 and 28 U.S.C. §

1333(1).    Suits lacking any relationship to either navigable

waters or traditional maritime activity are without admiralty

jurisdiction.      Three Buoys Houseboat Vacations U.S.A., Ltd. v.

Morts, 921 F.2d 775, 777 (8th Cir. 1990), on remand from,

U.S.       , 110 S. Ct. 3265 (1990), vacating and remanding 878 F.2d
1096 (8th Cir. 1989), and cert. denied,          U.S.     , 112 S. Ct.
272 (1991); Lewis Charters, Inc. v. Huckins Yacht Corp., 871 F.2d
1046, 1050 (11th Cir. 1989).

       AFFIRMED.




                                    2